Citation Nr: 0428604	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  02-21 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury, to include circulatory disorders.

2.  Entitlement to service connection for myelodysplastic 
syndrome (pre-leukemic anemia).

3.  Entitlement to separate compensable evaluations for each 
ear for tinnitus.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board decision and remand of December 16, 2003 
which reopened the veteran's claims of entitlement to service 
connection for residuals of a cold injury, including poor 
circulation and service connection for myelodysplastic 
syndrome.  This matter was originally on appeal from a May 
2002 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Lincoln, Nebraska.    


FINDINGS OF FACT

1.  There is no clear and convincing evidence that residuals 
of a cold injury, to include circulatory disorders, are not 
related to exposure to cold weather conditions that the 
veteran sustained while engaged in combat with the enemy.  

2.  There is no clear and convincing evidence that 
myelodysplastic syndrome is not related to exposure to cold 
weather conditions that the veteran sustained while engaged 
in combat with the enemy.  

3.  The original and revised versions of Diagnostic Code 6260 
authorize a single 10 percent rating for tinnitus, regardless 
of whether it is perceived in one ear, both ears, or in the 
head, and precludes the assignment of separate ratings for 
bilateral tinnitus.


CONCLUSIONS OF LAW

1.  Residuals of a cold injury were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

2.  Myelodysplastic syndrome (pre-leukemic anemia) was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b), 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

3.  Entitlement to separate compensable evaluations for 
bilateral tinnitus is precluded by law. 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 4.1, 4.14, 4.25, 4.87, Diagnostic 
Code 6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2004, pursuant to the Board's Remand, the RO 
provided the veteran with the opportunity to submit 
additional evidence regarding his appeal.  In May 2004, the 
RO issued a supplemental statement of the case.  Based on the 
foregoing actions, the Board finds that the RO complied with 
the Board's December 2003 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In regards to the issues of service connection for residuals 
of a cold injury and myelodysplastic syndrome, in April 2002, 
the RO sent a letter to the veteran advising him what 
evidence was required to substantiate his claims.  The letter 
also asked the veteran to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining and what evidence the veteran still needed to 
provide.  The letter explained that VA would attempt to 
obtain evidence such as medical records, employment records, 
or records from other Federal agencies.  While the April 2002 
notice letter did not specifically advise the veteran to 
provide any evidence in his possession that pertains to his 
claim, he was informed to either send VA the evidence needed 
or tell VA about any additional information or evidence that 
he wanted VA to try to obtain for him.  The Board finds that 
the veteran was sufficiently put on notice as to the need for 
any available evidence to be received by VA and associated 
with the claims file, whether the evidence was in his 
possession, obtained by him, or obtained by VA.  In addition 
the Board notes that the April 2002 notice letter, which 
preceded the May 2002 rating decision, satisfies the timing 
element of the Pelegrini decision for the veteran's claim on 
appeal.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial to the claimant.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
outpatient treatment records.  Further, the veteran was 
afforded VA examinations in connection with his claim for 
service connection.  The veteran has not referenced any 
unobtained evidence that might aid his claim or
that might be pertinent to the bases of the denial of his 
claim.  As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

The Board notes that the issue of whether the veteran is 
entitled to separate ratings for tinnitus turns on an 
interpretation of the relevant regulation.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.  Manning v. Principi, 16 Vet. App. 
534, 542-43 (2002).

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

In order to warrant service connection, the evidence must 
show a current disability, an injury or disease in service, 
and a link between the current disability and the injury or 
disease in service.  38 C.F.R. § 3.303.  In the case of any 
veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b).  Service connection of such injury or disease may 
be rebutted by clear and convincing evidence to the contrary.  
Id. 

In this case, the veteran contends that he was exposed to 
very cold weather in December 1944 to January 1945 while 
participating in the Battle of the Bulge and that the 
exposure resulted in residuals including poor circulation and 
myelodysplastic syndrome.  

The Board finds that the veteran's service personnel records 
contain sufficient evidence to determine that he engaged in 
combat with the enemy.  His discharge record indicates that 
his military organization was Hq Co 2d Bn 11th Infantry, his 
military occupational specialty was a heavy truck driver, and 
he was qualified as a combat infantryman.  His discharge 
report states that from October 1944 to July 1945 the veteran 
was in the European Theatre.  The discharge report listed 
Rhineland Central Europe GO 33 WD 45 under battles and 
campaigns.  In addition, the record includes an August 1994 
authorization for issuance of awards.  The awards listed 
include Bronze Star Medal, Good Conduct Medal, American 
Campaign Medal, European-African-Middle Eastern Campaign 
Medal with 2 bronze service stars, WW II Victory Medal, 
Combat Infantryman Badge, and Honorable Service Lapel Button 
WWII.  

The Board notes that the veteran's service medical records 
lack documentation that the veteran suffered from exposure to 
cold weather while in service.  In addition, the November 
1945 Report of Physical Examination conducted prior to the 
veteran's discharge indicated that the veteran did not, at 
that time, have any wound, injury or disease which was 
disabling.  Nor did the veteran acknowledge any significant 
disease, wound or injury.  Physical examination of the 
veteran demonstrated that all body systems were normal, 
including the veteran's feet, and no defects were noted.  
Despite these facts, the Board finds that the veteran's 
claims file contains satisfactory lay evidence, in the form 
of credible and consistent statements from the veteran 
himself, which document his claim of experiencing exposure to 
cold weather while participating in the Battle of the Bulge.  
Furthermore, the incurrence of exposure to cold weather while 
participating in a winter battle is entirely consistent with 
the circumstances, conditions or hardships of service.

Based on the foregoing, the Board finds that the veteran 
participated in combat.  His statements and testimony 
regarding a cold injury must, therefore, be accepted to the 
extent that they are consistent with the circumstances, 
conditions, and hardships of his service. See 38 U.S.C.A. § 
1154(b).

The veteran submitted a medical statement dated April 12, 
1999 from his private physician, Dr. WMS, which addressed the 
question of whether or not exposure in WWII at the Battle of 
the Bulge could contribute to the veteran's myelodysplastic 
or pre leukemic syndrome.  Dr. WMS stated, "The fact of the 
matter is, we do not know for sure what causes this problem 
in most individuals but I certainly could not exclude the 
possibility that extreme cold exposure, other toxic chemical 
exposure during that period of time, could have had an affect 
on his bone marrow that is presenting in his manner at that 
the present time."

In August 1999, the veteran was afforded a VA examination.  
Myelodysplastic syndrome diagnosed within the last 18 months 
by bone marrow biopsy was noted.  The examiner offered an 
opinion as to whether or not the myelodysplastic syndrome was 
secondary to the veteran's cold exposure during WW II.  The 
examiner stated, "Due to the fact that there has been an 
interval of approximately 50 years between the [veteran's] 
exposure to cold and the substantiated diagnosis of a 
preleukemic or a Myela dysplastic syndrome, the probability 
that there is a correlation is relatively low although, it 
still exists that there is the possibility that these two are 
related but I would feel that the odds are extremely low."

In May 2002, the veteran was afforded a VA examination to 
address the veteran's claim of circulatory problems.  The 
veteran reported having problems walking in the 1980s.  The 
veteran reported undergoing a left-sided carotid 
endarterectomy in 1990, a heart bypass with vein stripping 
from his lower right leg a year later, and a right carotid 
endarterectomy a year after his heart bypass.  He also had 
several stents placed in his heart over the years.  The 
veteran reported that around the mid 1990s the doctors notice 
that the veteran was having some decreased blood flow.  The 
veteran underwent a left femoral-popliteal bypass in the mid 
1990s with two subsequent procedures to the lower part of the 
leg.  The veteran reported having a balloon angioplasty of an 
area in his thigh and a stent placed in his calf.

The veteran reported that while stationed over in various 
areas in Europe, he slept outside on the cold ground, 
sometimes in a little bit of snow but that he did not feel 
that he actually suffered frostbite or froze anything on his 
feet.  The examiner noted that the veteran denied ever having 
experienced his toes becoming numb or turning colors or 
losing his toenails.  

Physical examination of the veteran demonstrated dorsalis 
pedis and tibialis posteriors of 2/4 bilaterally.  Sharp and 
dull sensations were intact well at both feet and toes and 
plantar aspects of both feet.  The veteran's skin was fairly 
warm to touch.  The veteran was diagnosed with severe diffuse 
atherosclerotic vascular disease and peripheral arterial 
disease.

The examiner opined, "In regards to this being a condition 
secondary to a possible freezing or cold weather injury, it 
is clearly my belief, first of all, that this patient never 
had any one episode of any severe or significant frostbite or 
frozen injuries to his feet, and also it is my impression 
that this [veteran] has a significant, overall, diffuse 
atherosclerotic vascular disease process, which even in his 
feet is simply virtually completely unrelated to any cold 
weather exposure, so clearly my opinion of this is this 
vascular disease of his is not secondary to any cold weather 
trauma he might have suffered in the military.

The veteran submitted a medical statement from Dr. WMS's 
partner, Dr. SPE.  Dr. SPE stated that the veteran has severe 
peripheral vascular disease, cerebral vascular 
arteriosclerosis, coronary artery disease, and 
myelodysplastic or pre-leukemic syndrome.  Dr. SPE stated, 
"I feel that it is at least as likely as not, that his pre-
leukemic anemia is related to the long period of cold weather 
exposure that [the veteran] suffered at the Battle of the 
Bulge.  He said that he slept on the ground, oftentimes in a 
snowdrift for over 30 days in a row.  There was a lot of 
smoke and other exposure during that period of time that 
could at this late date, be causing bone marrow suppression 
and changes in his bone marrow.

The Board has thoroughly reviewed the record and has 
determined that service connection is warranted for residuals 
of cold injury, to include circulatory disorders and 
myelodysplastic syndrome (pre-leukemic anemia).  As stated at 
the outset of this analysis, the Board accepts as fact that 
the veteran suffered exposure to extreme cold as he has 
related, and while the May 2004 examiner noted his belief 
that the veteran had not suffered any severe or significant 
frostbite or frozen injury to his feet, and that the veteran 
has a significant, overall, diffuse atherosclerotic vascular 
disease process completely unrelated to any cold weather 
exposure, the Board does not find this medical opinion 
sufficient to rebut the presumption under 38 U.S.C.A. 
§1154(b).  This adverse opinion was not presented by a 
physician, let alone a specialist.  Accordingly, where there 
are conflicting opinions, it is not possible to conclude on 
this record that the clear-and-convincing standard has been 
met.  Therefore, the Board finds no competent medical 
evidence of record sufficient to meet the enhanced standard 
of 38 U.S.C.A. § 1154(b), to rebut the presumption of service 
connection.  Likewise, the evidence  regarding the pre-
leukemic syndrome is similarly in conflict.  Significantly, 
even the adverse opinion did not totally exclude the 
possibility of linkage to the winter of 1944-1945.  The 
precise extent of the favorable presumption embodied in 
section 1154 has not been fully defined by the courts.  There 
is no question, however, that an effective rebuttal 
inarguably requires the amassing of counter evidence 
exceeding the preponderance-of-the-evidence norm.   

Separate compensable evaluations for bilateral tinnitus

The veteran is requesting a separate 10 percent evaluation 
for tinnitus for each ear.  The medical evidence shows that 
the veteran suffers from tinnitus, which has been found to be 
related to his military service.  In a June 2002 rating 
decision, the RO granted service connection for tinnitus, and 
assigned a 10 percent rating for such disorder pursuant to 38 
C.F.R. § 4.87, Diagnostic Code 6260, effective from February 
21, 2002.  
  
The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. §§ 4.85- 
4.87].  The former rating criteria provided a maximum 10 
percent rating for persistent tinnitus as a symptom of head 
injury, concussion, or acoustic trauma. 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  The revised regulation provided 
a maximum 10 percent rating for recurrent tinnitus, 
regardless of its etiology.  A note following the revised 
diagnostic code indicates that a separate evaluation for 
tinnitus may be combined with an evaluation under diagnostic 
codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

The regulation was revised further in May 2003 to add two 
additional notes following the diagnostic code as follows:

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

68 Fed. Reg. 25,822 (May 14, 2003).

VA's Office of the General Counsel (OGC) issued an opinion on 
the instant issue in February 2003.  In VAOPGCPREC 2-03, OGC 
noted that "tinnitus is the perception of sound in the 
absence of an acoustic stimulus." VAOPGCPREC 2-03 at p. 2, 
citing The Merck Manual 665 (17th ed. 1999).  The OGC 
referenced the notice of proposed rulemaking resulting in the 
amendment to Diagnostic Code 6260 in May 2003 for the medical 
explanation of tinnitus:

True (subjective) tinnitus does not originate in the inner 
ear, although damage to the inner ear may be a precursor of 
subjective tinnitus.  It is theorized that in true tinnitus 
the brain creates phantom sensations to replace missing 
inputs from the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of sound in the absence 
of an external stimulus, appears to arise from the brain 
rather than the ears.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing Diseases of the 
Ear, H. Ludman, and T. Wright, 6th ed., chapter 11; Phantom 
auditory perception (tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. Jasterboff, 
1990; and Mechanisms of Tinnitus. Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds.)].

Based on this medical explanation, the OGC found that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03, p. 3.  OGC, therefore, determined that the 
original and revised versions of Diagnostic Code 6260 
authorized a single 10 percent rating for tinnitus, 
regardless of whether it was perceived as unilateral, 
bilateral, or in the head, and precluded the assignment of 
separate ratings for bilateral tinnitus.

The regulations provide that except as otherwise provided in 
the Rating Schedule, disabilities arising from a single 
disease entity are to be rated separately.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25(b).  The 
assignment of separate ratings is, however, dependent on a 
finding that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14; Brady v. Brown, 4 Vet. App. 
203, 206 (1993).  As the OGC opinion makes clear, the disease 
entity of "tinnitus" has but one symptom -- the perception 
of sound in the brain without acoustic stimulus.  Since 
tinnitus does not produce separate and distinct symptoms, the 
assignment of separate ratings for the right and the left ear 
is not appropriate.

While the Board notes that the veteran's representative 
believes that the Code of Federal Regulations requires that 
the disability rating for tinnitus be separated for each ear, 
the reality is that precedential opinions of the OGC are 
binding on the Board.  See 38 U.S.C.A. § 7104(c).  For that 
reason the Board finds that all versions of Diagnostic Code 
6260 preclude the assignment of separate disability ratings 
for bilateral tinnitus and that 10 percent is the maximum 
rating available for tinnitus as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).
  
The Board notes that there is no evidence of record that the 
veteran's tinnitus causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
tinnitus.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation. Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

1.  Entitlement to service connection for residuals of cold 
injury, to include circulatory disability, is granted.

2.  Entitlement to service connection for myelodysplastic 
syndrome (pre-leukemic anemia) is granted.

3.  Entitlement to separate compensable evaluations for each 
ear for tinnitus is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



